—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Golar, J.), dated November 15, 1999, as granted those branches of the defendants’ motion which were for summary judgment dismissing the first, second, and eighth causes of action, and denied its cross motion, in effect, for summary judgment on those causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the defendants were entitled to summary judgment dismissing the first, second, and eighth causes of action (see, Zuckerman v City of New York, 49 NY2d 557), and its cross motion was therefore properly denied. O’Brien, J. P., Santucci, Luciano and Schmidt, JJ., concur.